     Case 1:18-cr-00060-LJO-SKO Document 50 Filed 09/18/20 Page 1 of 2


1    DANIEL PRADO, #276065
     Conflict Federal Defender
2    Designated Counsel for Service
3    210 S. Mooney Blvd. Ste. A
     Visalia, CA 93291
4    danielpradolaw@gmail.com

5    Attorney for Defendant
     GABRIEL CORTEZ
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                    ) No. 1:18-CR-00060-NONE-SKO
                     Plaintiff,                   )
12        v.                                      ) STIPULATION AND ORDER
                                                  ) TO CONTINUE BRIEFING DATES
13   GABRIEL CORTEZ,                              )
14                          Defendant.            )
                                                  )
15                                                )

16          1.      Defendant Gabriel Cortez filed a motion for reduction in sentence and
17
     compassionate release on August 14, 2020. Docket No. 45 The government filed it’s opposition
18
     on September 11, 2020. Docket No. 48. Defense Counsel requests additional time to obtain
19
     records and draft the reply brief.
20
21          2.      Government Counsel does not oppose this request.

22
23
24
25
26
27
28

                                                  -1-
     Case 1:18-cr-00060-LJO-SKO Document 50 Filed 09/18/20 Page 2 of 2


1           3.     Accordingly, by this stipulation, the parties now request that Defendant’s reply will
2    be due on October 1, 2020.
3
            IT IS SO STIPULATED.
4
5    DATED: September 17, 2020
                                                          /s/ Daniel Prado
6
                                                          DANIEL PRADO
7                                                         Counsel for Defendant

8
9                                                         McGregor W. Scott
                                                          United States Attorney
10
11   DATED: September 17, 2020
                                                          /s/Jeffrey A. Spivak _____________
12                                                        JEFFREY A. SPIVAK
                                                          Assistant United States Attorney
13
14
                                                 ORDER
15
            Pursuant to the stipulation of the parties, the Defendant’s reply to the government’s
16
     opposition is due on October 1, 2020.
17
18
     IT IS SO ORDERED.
19
        Dated:    September 17, 2020
20
                                                      UNITED STATES DISTRICT JUDGE
21
22
23
24
25
26
27
28

                                                    -2-
